People v Gonzalez (2014 NY Slip Op 08585)





People v Gonzalez


2014 NY Slip Op 08585


Decided on December 9, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 9, 2014

Mazzarelli, J.P., Renwick, Andrias, Saxe, Kapnick, JJ.


1033/12 13735 13734

[*1] The People of the State of New York, Respondent, —
vRoberto Gonzalez, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Heidi Bota of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hope Korenstein of counsel), for respondent.

Appeals having been taken to this Court by the above-named appellant from a judgments of the Supreme Court, New York County (Charles H. Solomon, J.), rendered on or about September 4, 2012,
Said appeals having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgments so appealed from be and the same is hereby affirmed.
ENTERED: DECEMBER 9, 2014
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.